By the Court,
Wilson, Justice.
The note in this case being payable to R. B. Thompson, or bearer, it matters not what may be the name of the plaintiff who brings the suit. The object of the statute above referred to is to allow any person or persons to institute a suit in any of the courts of record in this territory, in certain cases, without employing an attorney and without filing a declaration. Any person into whose hands this note might pass would be authorized under this statute to commence an action in his own name.
There is, however, another objection to reversing the judgment in this case. If the plaintiff in error relied upon the sustaining by the court of the demurrer to the plea in abatement as the ground of error, he should have suffered judgment to be rendered for the plaintiff, upon the overruling the plea in abatement. Instead of so doing he applies for and obtains a continuance in order to have a trial upon the plea of *158the general issue. And by so doing he waived the supposed error of the court in overruling the plea and cannot now assign it.
Judgment below is affirmed.